Exhibit 10.1

May 8, 2009

Mr. Alan P. Niedzwiecki

Chief Executive Officer and President

Quantum Fuel Systems Technologies Worldwide, Inc.

17872 Cartwright Road

Irvine, CA 92614

 

  Re: Financial Representative Agreement with J.P. Turner & Company, LLC

Dear Mr. Niedzwiecki,

This letter (the “Agreement”) is to set forth the terms and conditions pursuant
to which J.P. Turner & Company, L.L.C. (the “Agent”) shall serve as exclusive
placement agent and financial advisor in connection with the best efforts sale
of new securities (the “Offering”) of Quantum Fuel Systems Technologies
Worldwide, Inc. (the “Company”), for purposes of execution of the business plan,
pursuant to all transaction documents that memorialize the Offering to be
offered only to accredited investors (the “Memorandum”). The Agent understands
that the exclusivity is limited in scope to the securities covered by the
Memorandum for this particular Offering only and that during the term of this
Agreement the Company is not precluded from selling its equity or debt
securities to investors not introduced by the Agent and that Agent shall not be
entitled to any fees, damages or other form of remuneration as a result of such
sales. However the company agrees that from the date of the Memorandum until the
earlier of the termination of this Agreement or the closing of this offering
(the “Offering Period”) the Agent shall act as exclusive Placement Agent for
this offering. The securities to be sold in the Offering are expected to be
common shares and warrants (the “Securities”); however, the Company and Agent
(collectively, the “Parties”) can elect to offer different securities. The gross
proceeds from the Offering are estimated to be $12,000,000. It is contemplated
that the pricing for the Securities will be equal to ninety percent (90%) of the
market value for the common shares as of the date of the Initial closing and ten
percent (10%) warrant coverage at one hundred and twenty-five percent (125%) of
the market value of the underlying common shares on the date of the Initial
closing. All Warrants issued under this Offering will be non-exercisable for a
period of six months from issuance. The Offering will be on a reasonable best
efforts basis as outlined on the mutually executed term sheet between the
Parties.

1.0 THE PARTIES

1.1 The Company, with its principal office at 17872 Cartwright Road, Irvine, CA
92614.

1.2 The Agent, with its principal office at 3060 Peachtree Road, 11th FL,
Atlanta, GA, 30305.

1.3 The persons executing this Agreement represent to each other that they have
full and complete authority to do so.

2.0 THE AGREEMENT

2.1 Agent will conduct an Offering of the Securities, the Agent’s role will
include: (i) identifying and offering the Securities to purchasers who are
“accredited investors” or “qualified institutional buyers” (“Investor(s)”) under
and as defined in the Securities Act of 1933, as amended (the “Securities Act”)
(ii) attempting, on a “reasonable best efforts” basis to secure acceptable
commitments from Investors to purchase the Securities (iii) coordinating the
closing of sales of the Securities with Investors and the Company, and
(iv) assembling co-placement agents and/or syndicate selling agents as the Agent
deems appropriate (collectively, the “Services”).



--------------------------------------------------------------------------------

Quantum Fuel Systems Technologies Worldwide, Inc.

Financial Representative Agreement

May 7, 2009

Page 2

 

2.2 The Company represents and warrants to the Agent that with respect to the
Offering: (i) the Company will consult with its own legal counsel on all aspects
of the Offering; (ii) Agent has not made any representations to the Company to
induce it to execute this Agreement other than those expressly and directly made
herein; (iii) the Company will not rely on any information, representations or
warranties of any individual or entity, including without limitation the Agent,
in connection with the Offering but for those made directly, personally and
expressly in the definitive transaction documents memorializing the Offering.

2.3 In connection with the Services, the Company authorizes the Agent to
identify and introduce the Company to Investors in connection with the Offering.
Prior to any introduction to any Investor the Agent must first disclose the
identity of each. The Company, in its sole discretion, can approve or decline
such introduction. If the Company does not decline an introduction to the
Investor in writing within seven (7) business days of the disclosure of the
names of the Investor, then such inaction shall be deemed an approval of such
introduction. It is expressly agreed that the Company shall promptly respond to
all such introduction proposals. Any Investor whose introduction to the Company
is approved by the Company shall be referred to herein as an “Agent Proposed
Investor”.

2.4 A closing shall occur if any Securities have been purchased by an Agent
Proposed Investor (the “Closing”). If the Securities are purchased through
multiple fundings or stepped milestones, then each such separate funding shall
be deemed a Closing, and the fees shall be paid to the Agent at each Closing.
The total amount of the fee due (as described in Section 3.2) to Agent shall be
due and payable on the date of Closing and delivered simultaneously to the Agent
with the delivery of the funds to the Company. The Company shall be under no
obligation to consummate the Offering, except upon such terms as shall be
acceptable to the Company in its sole discretion. Nothing in this Agreement
shall constitute an undertaking by the Agent to underwrite or otherwise purchase
the Securities offered in the Offering or any other transaction that may be
developed as an alternative.

2.5 The term of this Agreement shall be 12 months from the Engagement Date (the
“Term”) unless sooner terminated by delivery of 30 days writing notice by one
party to the other. Upon expiration or termination of this Agreement, the Agent
shall be entitled to receive all accrued compensation and un-reimbursed expenses
(as described herein), if any.

3.0 THE FEES

3.1 THE RETAINER

3.1.a The Company shall pay to Agent a non refundable retainer of twenty-five
thousand dollars ($25,000) (the “Retainer”). The Retainer will be non-refundable
and allocated for due diligence, planning and coordination, and implementation
of the services described herein. The Retainer shall be divided and paid in
accordance to the following:

 

  i) $20,000 – Upon the execution of this Agreement. This amount will be
credited against fees earned in the Offering.

 

  ii) $5,000 – Upon the execution of this Agreement. This amount will be
credited actual travel and legal expenses.

3.2 THE OFFERING

3.2.a Upon the first Closing of gross proceeds of five million dollars
($5,000,000) with Agent Proposed Investors, the Company shall issue to Agent a
non-refundable retainer warrant to purchase three hundred thousand (300,000)
common shares (the “Retainer Warrant”) with an exercise price equal to one



--------------------------------------------------------------------------------

Quantum Fuel Systems Technologies Worldwide, Inc.

Financial Representative Agreement

May 7, 2009

Page 3

 

hundred and twenty-five percent (125%) of the market value of the underlying
common shares on the date of the initial Closing, a term of five (5) years from
the date of issuance and the warrants shall contain a “Cashless Exercise”
provision. Upon issuance, the Retainer Warrant will immediately vest, be fully
earned, and be non-refundable and allocated for the implementation of the
services described herein; provided, however, Agent cannot exercise the Retainer
Warrant for a period of six (6) months following its issuance.

3.2.b Upon each Closing with Agent Proposed Investors, the Company shall pay
Agent a cash fee (the “Placement Fee”). The Placement Fee shall be due and
payable on the date of each Closing and delivered simultaneously to the Agent
with the delivery of the funds to the Company. The Placement Fee is a percentage
of the gross proceeds of the Offering as received by the Company from the Agent
Proposed Investor (the “Gross Proceeds”) and in accordance to the following
schedule:

ii) Accredited Retail Investors:

7% Selling Concession on Gross Proceeds

3% Management fee on Gross Proceeds

2% Non-Accountable Fee on Gross Proceeds

3.2.c The Company shall also issue the Agent a warrant to purchase a number of
the Company’s common shares equal to five percent (5%) of the Gross Proceeds of
the Offering for Accredited Retail Investors (the “Warrant”) as received by the
Company from Agent Proposed Investors. The Warrant shall have an exercise price
equal to one hundred and twenty-five percent (125%) of the market value of the
underlying common shares on the date of the Initial Closing (the “Strike
Price”).

3.2.d Upon issuance of the Warrant, the Warrants shall immediately vest in favor
of the Agent, be fully paid, non-assessable, and free of any restrictions on
transfer, but for those restrictions that are the result of state or federal
securities laws. The Warrant shall be issued to Agent in the form of a warrant
agreement (the “Warrant Agreement”), which shall be in a form and content
reasonably satisfactory to Company, Agent, and its counsel. The Warrant
Agreement shall provide for, among other provisions, the above terms and the
following: (i) The Agent will be granted the exact Registration Rights that are
provided to the Agent Proposed Investor; (ii) The Warrants shall expire three
(3) years after the date that the Warrant Agreement is issued; (iii) The
Warrants shall have customary anti-dilution provisions for stock dividends,
splits, mergers, and sale of substantially all assets of the Company; (iv) Agent
may exercise the Warrants at any time after the six months from the date of
issuance and the Company agrees to deliver the underlying common shares to the
Agent within seven days; (v) The Warrants shall contain a “Cashless Exercise”
provision (vi) The Company shall reserve, and at all times have available, a
sufficient number of shares of its common stock to be issued upon the exercise
of the Warrants and; (vii) The Company shall grant unlimited “piggy-back”
registration rights, at the Company’s expense, to include the common shares
underlying the Warrants in any registration statement filed by the Company under
the Securities Act of 1933 relating to an underwriting of the sale of shares of
common stock or other security of the Company.

3.2.e The Warrant shall be issued to J.P. Turner Partners, LP and mailed to the
following address:

J.P. Turner Partners, LP

Attention: Patrick J. Power

3060 Peachtree Road, 11th Floor

Atlanta, GA 30305

Phone: 404.479.8300

Fax: 888.704.7512

3.2.f If an Agent Proposed Investor or a party referred to the Company by an
Agent Proposed Investor purchases Securities during the Term of the Agreement,
as amended, and twelve (12) months following the termination or expiration of
this Agreement, then the Company shall be obligated to pay to the Agent the fees
described in this section.



--------------------------------------------------------------------------------

Quantum Fuel Systems Technologies Worldwide, Inc.

Financial Representative Agreement

May 7, 2009

Page 4

 

3.3 GENERAL FEE PROVISIONS

3.3.a The Company shall reimburse Agent for reasonable, accountable
out-of-pocket expenses, including the fees and expenses of its legal counsel
incurred in rendering Services under this Agreement, promptly upon the
presentation by Agent of an itemized statement of such expenses. The Company
will pay or cause to be paid all costs and expenses incident to the Offering,
including, without limitation (i) preparing, printing, or otherwise reproducing,
and mailing, the disclosure memorandum, and other appropriate documents, and any
amendments or supplements thereto, (ii) registering or qualifying the Securities
for offer and sale in the applicable states, as specified by Agent, or obtaining
exemptions there from, (iii) all taxes, if any, on the issuance of the
Securities, (iv) any necessary travel and lodging expenses, including, but not
limited to, due diligence, meetings, road shows, as well as clerical overtime,
which shall upon sufficient notification be paid directly by the Company to
Agent, and (v) all other expenses related to the Financing Transactions. Agent
shall submit a detailed expense list for approval on any expense greater than
$1,000.

3.3.b The Company will establish escrow arrangements that are commercially
reasonable with a nationally recognized escrow agent that is approved by the
Agent. The Company shall include a covenant within the escrow agreement that
requires the Agent to be paid all of its fees described within this Agreement
either from the funds held in escrow pending the Closing or directly from the
Agent Investors in accordance with the following wiring instructions:

 

  Account Name:    J.P. Turner & Company, L.L.C.   Bank:    Bank of America –
Atlanta, GA   Address:    1500 Buford Highway      Buford, GA 30518   Phone:   
(770) 497-3011   Fax:    (770) 945-6112   ABA Routing #:    026009593   Account
#:    0033-4329-6904

4.0 REPRESENTATIONS AND WARRANTIES

4.1 The Company shall provide to Agent, such information, documents and
instruments as may be required under Securities Act of 1933, as amended, and
Regulation D there under, for an offer made to accredited investors only. The
Company shall also provide Agent with all requested due diligence information
for inspection and examination.

4.2 The net proceeds to the Company resulting from the sale of Securities will
be used to execute the Company’s business plan, pay professional fees and costs,
marketing and advertising expenses and general working capital. The Company will
develop and deliver to Agent a complete Use of Proceeds Schedule (“Use of
Proceeds Schedule”) to be included in the Agents due diligence binder.

4.3 No officer, director or shareholder of the Company is a member of FINRA, an
employee or associated member of FINRA. The Company has not promised or
represented to any person that any part of the Securities will be directed or
otherwise made available to them in connection with the Offering. The Company
has separately disclosed to Agent all potential conflicts of interest involving
officers, directors, principal shareholders and/or employees.



--------------------------------------------------------------------------------

Quantum Fuel Systems Technologies Worldwide, Inc.

Financial Representative Agreement

May 7, 2009

Page 5

 

4.4 The Company covenants and agrees to provide Agent with copies of all press
releases, quarterly and annual financial statements, and other material public
information.

4.5 The Company commits to delivering financial communications to its
shareholders on the same schedule as required by the Securities and Exchange
Commission of publicly traded companies.

4.6 The Agent will, in performing the Services, be entitled to rely on and
assume, without investigation or verification or any obligation or duty to do
so, the accuracy and completeness of all public information that has been issued
or released to the public by the company.

4.7 Any arrangements made by the Company with any broker or other persons with
whom the Company is or may be involved are the total responsibility of the
Company. Upon payment made by the Company to Agent of Agent’s fee, Agent will
hold the Company free and harmless from any and all claims, liabilities,
commissions, fees, or expenses in connection with the transaction from any party
who alleges a relationship with or through Agent and the Agent Proposed
Investors.

4.8 During the Term, the Company agrees to attend the annual J.P. Turner &
Company Investment Banking Conference. The cost to the Company for the
conference will not be greater than the cost to any other sponsored company
attending the conference.

4.9 This Agreement and the terms of this Agreement are strictly confidential and
shall only be disclosed as required by law, advice of counsel or upon mutual
written consent of the parties, in any case only after reasonable prior written
notice to the Parties. Without limiting the generality of the foregoing, the
Company must approve in advance, in writing, any press release of the Company’s
mentioning or including the name of Agent.

5.0 OTHER

5.1 In the event of any dispute between the Company and Agent arising under or
pursuant to the terms of this Agreement, or any matters arising from the
performance of the Services, the same shall be settled only by arbitration
through FINRA Dispute Resolution in Fulton County, State of Georgia, in
accordance with the Code of Arbitration Procedure published by FINRA Dispute
Resolution. The determination of the arbitrators shall be final and binding upon
the Company and Agent and may be enforced in any court of appropriate
jurisdiction. This Agreement shall be construed by and governed exclusively
under the laws of the State of Georgia, without regard to its conflicts of law
provisions.

5.2 The Company agrees to indemnify and hold harmless Agent and each person, if
any, who controls Agent within the meaning of the Securities Act of 1933, as
amended (the “Act”), its officers, and its employees (collectively, the “Agent
and its Personnel”) from and against any losses, claims, damages or liabilities,
joint or several (which shall, for all purposes of this Agreement, include, but
not be limited to, all reasonable costs of defense, investigation and collection
and all attorneys’ fees), to which Agent and its Personnel may become subject,
under the Act or otherwise, insofar, as such losses, claims, damages or
liabilities (or actions in respect thereof); (i) arising out of or are based
upon any untrue statement or alleged untrue statement of any material fact made
by the Company its officers, employees, agents, and the legal counsel;
(ii) arising out of or are based upon any omission or alleged omission of
material fact necessary to make any statement not misleading, made by the
Company its officers, employees, agents, and its legal counsel; and
(iii) arising out of or based upon any violation of the representations and
warranties of the Investor.

5.3 Agent agrees to indemnify and hold harmless the Company and each person, if
any, who controls the Company within the meaning of the Securities Act of 1933,
as amended (the “Act”), its officers, and its employees (collectively, the
“Company and its Personnel”) from and against any losses, claims, damages or



--------------------------------------------------------------------------------

Quantum Fuel Systems Technologies Worldwide, Inc.

Financial Representative Agreement

May 7, 2009

Page 6

 

liabilities, joint or several (which shall, for all purposes of this Agreement,
include, but not be limited to, all reasonable costs of defense, investigation
and collection and all attorneys’ fees), to which Company and its Personnel may
become subject, under the Act or otherwise, insofar, as such losses, claims,
damages or liabilities (or actions in respect thereof); (i) arising out of or
are based upon any untrue statement or alleged untrue statement of any material
fact made by the Agent its officers, employees, agents, and the legal counsel;
(ii) arising out of or are based upon any omission or alleged omission of
material fact necessary to make any statement not misleading, made by Agent its
officers, employees, agents, and its legal counsel; and (iii) arising out of or
based upon any violation of the representations and warranties of the Investor.

5.4 If any clause or provision of this Agreement is illegal, invalid or
unenforceable under applicable present or future Laws effective during the Term,
the remainder of this Agreement shall not be affected. In lieu of each clause or
provision of this Agreement that is illegal, invalid or unenforceable, there
shall be added as a part of this Agreement a clause or provision as nearly
identical as may be possible and as may be legal, valid and enforceable. In the
event any clause or provision of this Agreement is illegal, invalid or
unenforceable as aforesaid and the effect of such illegality, invalidity or
unenforceability is that either party no longer has the substantial benefit of
its bargain under this Agreement and a clause or provision as nearly identical
as may be possible cannot be added, then, in such event, such party may in its
discretion cancel and terminate this entire Agreement provided such party
exercises such right within a reasonable time after such occurrence.

5.5 The parties agree and acknowledge that they have jointly participated in the
negotiation and drafting of this Agreement and that this Agreement has been
fully reviewed and negotiated by the parties and their respective counsel. In
the event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.

5.6 This Agreement may not be modified, amended, supplemented, canceled or
discharged, except by written instrument executed by all parties. No failure to
exercise, and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude the exercise of any other
right, power or privilege. No waiver of any breach of any provision shall be
deemed to be a waiver of any preceding or succeeding breach of the same or any
other provision, nor shall any waiver be implied from any course of dealing
between the parties. To be effective, all waivers must be in writing, signed by
both parties. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other except as may be specifically limited herein.

5.7 This Agreement contains the entire agreement between Agent and the Company
concerning the Services and correctly sets forth the rights and duties of each
of the parties to each other concerning that matter as of the Engagement Date.
Any agreement or representation concerning the subject matter of this Agreement
or the duties of Agent to the Company in relation thereto, not set forth in this
Agreement, is null and void.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Quantum Fuel Systems Technologies Worldwide, Inc.

Financial Representative Agreement

May 7, 2009

Page 7

 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter.

 

Very truly yours,

/s/ Patrick John Power

Patrick John Power

Managing Director, Investment Banking
J.P. Turner & Company, LLC

Accepted and approved this 8th day of May, 2009

 

/s/ Alan P. Niedzwiecki

Mr. Alan P. Niedzwiecki

Chief Executive Officer and President Quantum Fuel Systems Technologies, Inc.